Citation Nr: 1819367	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-35 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for pseudofolliculitis barbae.  

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.  

3.  Entitlement to service connection for diabetes mellitus, claimed as the result of herbicide agent exposure.  

4.  Entitlement to service connection for an eye disability, to include as the result of diabetes mellitus.  

5.  Entitlement to an effective date prior to August 17, 2009, for service connection a right knee disability.  

6.  Entitlement to special monthly compensation based on the loss of use of a creative organ.  

REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to October 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA) which determined that new and material evidence had been received to reopen claims for service connection for a right knee disability, pseudofolliculitis barbae, and hypertension; established service connection for a right knee disability and assigned a 10 percent rating, effective August 17, 2009; denied service connection for pseudofolliculitis barbae, hypertension, diabetes mellitus, and an eye disability; and denied special monthly compensation based on the loss of use of a creative organ.  The Veteran appeared at an October 2017 hearing before the undersigned Veterans Law Judge at the RO.  The hearing transcript is of record.  

As to the issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for pseudofolliculitis barbae and hypertension, the Board is required to consider the question of whether new and material evidence has been received to reopen the claims without regard to the RO determination in order to establish Board jurisdiction to address the underlying claim and to adjudicate the claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  


FINDINGS OF FACT

1.  A September 1996 rating decision determined that the claim of service connection for pseudofolliculitis barbae was not well-grounded and denied the claim.  The Veteran did not submit a timely notice of disagreement and the September 1996 rating decision is final.  

2.  The additional evidence received since the September 1996 rating decision that denied service connection for pseudofolliculitis barbae is new and material.  

3.  A February 1997 rating decision determined that the claim of service connection for hypertension was not well-grounded and denied the claim.  The Veteran did not submit a timely notice of disagreement and the February 1997 rating decision is final.  

4.  The additional evidence received since the February 1997 rating decision that denied service connection for hypertension is new and material.  

5.  The Veteran is presumed to have been exposed to herbicide agents while in the Republic of Vietnam and at Nakhon Phanom Royal Thai Air Force Base, Thailand.  

6.  Type II diabetes mellitus was diagnosed following active service.  

7.  A service-connected right knee disability originated during active service.  

8.  The Veteran was separated from active service on October 31, 1991.  

9.  In October 1995, the Veteran submitted a claim for service connection for a right knee disability.  The claim was received by VA on October 24, 1995.  

10.  A September 1996 rating decision determined that the claim for service connection for a right knee disability was not well-grounded and denied the claim.  The Veteran was informed in writing of the adverse decision and his appellate rights in September 1996.  The Veteran did not submit a notice of disagreement with that decision.  

11.  The report of a December 1996 VA examination for compensation purposes was incorporated into the record within one year of notice of the September 1996 rating decision; is new and material; and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right knee disability.  

12.  The September 1996 rating decision denying service connection for a right knee disability is not final and the October 1995 claim for service connection remained pending until the December 2010 rating decision granting service connection for right knee degenerative joint disease, meniscectomy residuals, and scar residuals.  


CONCLUSIONS OF LAW

1.  The September 1996 rating decision that denied service connection for pseudofolliculitis barbae is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  

2.  New and material evidence to reopen the claim of service connection for pseudofolliculitis barbae has been presented.  38 U.S.C. §§ 5103, 5103A, 5107, 5108 (2012); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2017).  

3.  The February 1997 rating decision that denied service connection for hypertension is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  

4.  New and material evidence to reopen the claim of service connection for hypertension has been presented.  38 U.S.C. §§ 5103, 5103A, 5107, 5108 (2012); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2017).  

5.  The criteria for service connection for Type II diabetes mellitus presumed due to herbicide agent exposure have been met.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017); VA Adjudication Procedures Manual, M21-1MR, Part IV.ii.2.C.10.q.  

6.  An effective date of October 24, 1995, for the award of service connection for right knee degenerative joint disease, meniscectomy residuals, and scar residuals is warranted.  38 U.S.C. §§ 5103, 5103A, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 3.400 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

A rating decision is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error where a notice of disagreement or material evidence was not received within one year of notification of the decision.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156(b), 20.200, 20.300, 20.1103 (2017).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  There is a low threshold to raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017); Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273 (1996); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2017).  

Pseudofolliculitis Barbae

A September 1996 rating decision determined that the claim of service connection for pseudofolliculitis barbae was not well-grounded and denied the claim.  The Veteran did not submit a timely notice of disagreement and the September 1996 rating decision is final.  

The evidence considered in reaching the September 1996 rating decision included the service medical records, private clinical documentation, and written statements from the Veteran.  The service medical records show that the Veteran was treated for pseudofolliculitis barbae.  A May 1975 Physical Profile Serial Report states that the Veteran was diagnosed with pseudofolliculitis barbae.  

New and material evidence pertaining to the issue of service connection for pseudofolliculitis barbae was not received by VA or constructively in its possession within one year of written notice to the Veteran of the September 1996 rating decision.  Therefore, that decision became final.  38 C.F.R. § 3.156(b) (2017).  

The additional evidence received since the September 1996 rating decision includes VA examination and medical records, private clinical documentation, the transcript of the October 2017 Board hearing, and written statements from the Veteran, his spouse, and service comrades.  An undated written statement from the Veteran received in April 2010 states that he initially manifested recurrent pseudofolliculitis barbae during active service and the disability has continued to the present.  

The Board finds that the Veteran's written statement is of such significance that it raises a reasonable possibility of substantiating the claim for service connection.  It addresses the reason of the previous denial as it shows the presence of recurrent pseudofolliculitis barbae.  As new and material evidence has been received, the claim of entitlement to service connection for pseudofolliculitis barbae is reopened.  

Hypertension

A February 1997 rating decision determined that the claim of service connection for pseudofolliculitis barbae was not well-grounded and denied the claim.  The Veteran did not submit a timely notice of disagreement and the February 1997 rating decision is final.  

The evidence considered in reaching the February 1997 rating decision included the service medical records, private clinical documentation, and written statements from the Veteran.  The service medical records show that the Veteran was found to exhibit elevated blood pressure readings.  A March 1988 treatment record states that the Veteran exhibited a blood pressure reading of 140/80.  An August 1988 treatment record relates that a blood pressure reading of 140/92 was reported.  A March 1995 private treatment record states that the Veteran was found to have a blood pressure reading of 140/100.  The report of a December 1996 VA examination for compensation purposes noted that the Veteran presented a history of high blood pressure readings and associated medical monitoring while he was in the Air Force.  He was diagnosed with uncontrolled hypertension.  

New and material evidence pertaining to the issue of service connection for hypertension was not received by VA or constructively in its possession within one year of written notice to the Veteran of the February 1997 rating decision.  Therefore, that decision became final.  38 C.F.R. § 3.156(b) (2017).  

The additional evidence received since the February 1997 rating decision includes VA examination and medical records, private clinical documentation, the transcript of the October 2017 Board hearing, and written statements from the Veteran, his spouse, and service comrades.  An undated written statement from the Veteran received in April 2010 states that he was given an employment physical in the spring of 1992 and the "physical exam indicated that I was hypertensive, and that it would disqualify me for employment."  

The Board finds that the Veteran's written statement is of such significance that it raises a reasonable possibility of substantiating the claim for service connection.  It addresses the reason of the previous denial as it shows the presence of recurrent hypertension.  As new and material evidence has been received, the claim of entitlement to service connection for hypertension is reopened.  

Service Connection for Diabetes Mellitus

The Veteran asserts that service connection for Type II diabetes mellitus secondary to herbicide agent exposure is warranted as he was both in the Republic of Vietnam and on the perimeter of at Nakhon Phanom Royal Thai Air Force Base while performing his Air Force duties and has been diagnosed with Type II diabetes mellitus.  

Service connection may be granted for a disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R § 3.303(a) (2017).  

Where a Veteran was exposed to an herbicide agent during active service and Type II diabetes mellitus becomes manifest to a degree of 10 percent or more at any time after service, service connection shall be established for that disability if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of that disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C. § 1116 (2012); 38 C.F.R. § 3.309(e) (2017).  

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during that service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any herbicide agent during that service.  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2017).  

VA's Compensation and Pension Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to Air Force veterans whose duties placed them on or near the perimeters of certain Royal Thai Air Force bases anytime between February 28, 1961, and May 7, 1975.  The listed Thai military facilities include Nakhon Phanom.  If a Veteran's service duties, as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, placed him near the air base perimeter, then VA is to concede herbicide exposure on a direct or facts found basis.  VA Adjudication Procedures Manual, M21-1MR, Part IV.ii.2.C.10.q.  

The service medical records do not refer to diabetes mellitus.  The service personnel records show that the Veteran served with the Air Force as a non-commissioned officer in charge at Nakhon Phanom Royal Thai Air Force Base in 1972 and 1973.  A July 1973 Air Force TSGT, SSGT AND SGT Performance Report indicates that the Veteran assisted "in relocating all TDY personnel and the 20th TASSq out of Vietnam to the 23rd TASSq."  

At the October 2017 Board hearing, the Veteran testified that his duties at Nakhon Phanom Royal Thai Air Force Base included driving along "the inside perimeter of flight line fence to get a visual accounting of anything that I observed that might be out of the ordinary."  The accredited representative clarified that "the Veteran was ordered to go to TDY in March 1973 in Da Nang Air Base in Vietnam for three weeks, to assist in relocating all TDY personnel out of Vietnam and redeploying personnel back to Nakhon Phanom, Thailand."  

The Board finds that the Veteran's testimony as to both his proximity to the perimeter of Nakhon Phanom Royal Thai Air Force Base and his presence in the Republic of Vietnam to be consistent with his military duties and documented associated activities while serving as an Air Force non-commissioned officer in charge.  Therefore, the Veteran's presumed exposure to herbicide agents while both in the Republic of Vietnam and stationed at Udorn RTAFB Board is conceded.  

VA clinical documentation dated in August 2015 shows that the Veteran was diagnosed with Type II diabetes mellitus.  

Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran was exposed to herbicides while both in the Republic of Vietnam and stationed at Nakhon Phanom Royal Thai Air Force Base, Thailand and subsequently manifested Type II diabetes mellitus following service separation.  Therefore, the Board concludes that service connection for Type II diabetes mellitus is warranted.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  

Effective Date for Service Connection for a Right Knee Disability

The Veteran asserts that the effective date for the award of service connection for a right knee disability should be the date of receipt of his original October 1995 claim for service connection.  

Unless otherwise specifically provided in Chapter 51 of Title 38 of the United States Code, the effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of application therefor.  38 U.S.C. § 5110(a) (2012).  

An award of direct service connection will be effective the day following separation from active service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, the effective date shall be the date of receipt of the claim or the date on which entitlement arose, whichever is later.  38 U.S.C. § 5110(b)(1) (2012); 38 C.F.R. § 3.400(b)(2)(i) (2017).  
New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2017).  As noted above in the discussion of the application to reopen service connection, new and material evidence is evidence not previously submitted to agency decisionmakers which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2017).  

Although the effective date of an award based on a reopened claim is generally the date of receipt of the application, if new and material evidence is received within one year after the date of mailing of a decision, it may be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period, and prevents an initial decision from becoming final.  King v. Shinseki, 23 Vet. App. 464 (2010).  

The service medical records note that the Veteran underwent right knee surgery.  A January 1989 periodic examination report states that the Veteran exhibited a right knee surgical scar.  An undated medical history notes that the Veteran presented a history of a "knee operation removal of cartilage Age 26."  The Veteran separated from active service on October 31, 1991.  

In October 1995, the Veteran submitted a claim for service connection for a right knee disability.  The claim was received by VA on October 24, 1995.  

In September 1996, the RO indicated that "available service medical records are negative for complaints, treatment, or diagnosis for a right knee condition;" determined that the claim for service connection for a right knee disability was not well-grounded; and denied the claim.  The Veteran was informed in writing of the adverse decision and his appellate rights in September 1996.  He did not submit a notice of disagreement with the decision.  

The report of a December 1996 VA examination shows that the Veteran had "right medial meniscus removal at age 29."  It was incorporated into the record in January 1997.  It raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right knee disability.  The basis for the denial of service connection was that no disability was shown and that evidence suggested that a right knee disability was treated during active service.  The new and material documentation was not addressed by any adjudicatory action prior to the December 2010 rating decision.  Therefore, the Board finds that the September 1996 rating decision is not final and the October 1995 claim for service connection remained pending at the time of the December 2010 rating decision granting service connection for right knee degenerative joint disease, meniscectomy residuals, and scar residuals.  38 C.F.R. § 3.156(b) (2017).  

A right knee disability is shown during active service.  The Veteran separated from active service on October 31, 1991.  The Veteran filed a formal claim for service connection for a right knee disability which was received by VA on October 24, 1995, almost four years after separation.  That claim remained pending until the December 2010 rating decision granting service connection for a right knee disability.  Therefore, the appropriate effective date for the award of service connection for a right knee disability is October 24, 1995, the day of receipt of the Veteran's claim.  38 U.S.C. § 5110(b)(1) (2012); 38 C.F.R. § 3.400(b)(2)(i) (2017).  That is the effective date sought by the Veteran on appeal.  


ORDER

New and material evidence having been received, the claim for service connection for pseudofolliculitis barbae is reopened.  To that extent only, the claim is allowed.  

New and material evidence having been received, the claim for service connection for hypertension is reopened.  To that extent only, the claim is allowed.  

Service connection for Type II diabetes mellitus claimed as the result of herbicide agent exposure is granted.  

An effective date of October 24, 1995, for service connection for right knee degenerative joint disease, meniscectomy residuals, and scar residual is granted.  
REMAND

The claims for service connection for a skin disability, to include pseudofolliculitis barbae, and hypertension have been reopened.  However, the Board finds that further development is needed before the claims can be adjudicated.  

The Veteran asserts that service connection for a skin disability is warranted as he initially manifested pseudofolliculitis barbae during active service.  

The Veteran has not been provided a VA skin examination to determine if he has pseudofolliculitis barbae or any chronic residuals thereof.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  

Clinical documentation dated after August 2015 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran asserts that service connection for recurrent hypertension is warranted as he initially manifested elevated blood pressure readings during active service and was diagnosed with hypertension to a compensable degree within one year of service separation.  

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  Service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection is currently in effect for right knee degenerative joint disease, meniscectomy residuals, and scar residuals and has been granted in this decision for Type II diabetes mellitus.  

The Veteran states that a 1992 private employment examination revealed that he had hypertension.  Documentation of the cited 1992 employment examination is not of record.  

The Veteran has not been provided a VA hypertension examination to determine the relationship, if any, between the recurrent hypertension and either active service and Type II diabetes mellitus and other service-connected disabilities.  

The Veteran asserts that service connection for an eye disability is warranted as the claimed disability was either initially manifested during active service or secondary to the Type II diabetes mellitus.  

The service medical records indicate that the Veteran was seen for vision complaints.  A September 1978 periodic physical evaluation reports that the Veteran complained of impaired night vision.  Treatment entries dated in April 1981 and August 1991 state that the Veteran was diagnosed with right eye amblyopia.  An August 1984 eye consultation shows that the Veteran was diagnosed with right eye amblyopia and "with the rule" astigmatism.  Private clinical documentation dated in October 2006 reports that the Veteran was diagnosed with amblyopia, cataracts, and glaucoma.  

The Veteran has not been provided a VA ophthalmological examination to determine the etiology of any eye disabilities and their relationship, if any, to active service or a service-connected disability.  

The Veteran contends that special monthly compensation based on the loss of use of a creative organ is warranted secondary to diabetes mellitus.  In light of the award of service connection for diabetes mellitus above, the issue of special monthly compensation based on the need for loss of use of a creative organ should be readjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of the skin, hypertension, and eye disabilities, including the names and addresses of all health care providers whose records have not already been provided to VA and the provider of the 1992 private employment examination.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request copies of all available records pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not obtained, then notify the Veteran.  38 C.F.R. § 3.159(e) (2017).  

2.  Associate with the record any VA medical records not already of record of treatment of the Veteran, including any provided after August 2015.  

3.  Schedule the Veteran for a VA skin examination to assist in determining the nature and etiology of any skin disability and its relationship, if any, to active service.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should:

(a)  Diagnose all skin disabilities found and specifically state whether the Veteran has pseudofolliculitis barbae or any chronic residuals of pseudofolliculitis barbae.  

(b)  Opine whether it is at least as likely as not (50 percent probability or greater) that any current skin disability had its onset during active service or is related to any incident of service, including documented in-service pseudofolliculitis barbae.  

4.  Schedule the Veteran for a VA hypertension examination to assist in determining the nature and etiology of diagnosed hypertension and its relationship, if any to active service or a service-connected disability.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should:  

(a)  Diagnose all hypertensive disabilities found.  

(b)  Opine whether it is at least as likely as not (50 percent probability or greater) that any identified hypertensive disability had its onset during active service or is related to any incident of service, including the reported in-service elevated blood pressure readings.  

(c)  Opine whether it is at least as likely as not (50 percent probability or greater) that any identified hypertensive disability is due to or the result of Type II diabetes mellitus or other service-connected disability.  

(d)  Opine whether it is at least as likely as not (50 percent probability or greater) that any hypertensive disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) due to Type II diabetes mellitus or other service-connected disability.  

5.  Schedule the Veteran for a VA ophthalmology examination to assist in determining the nature and etiology of any eye disability and its relationship, if any, active service or a service-connected disability.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should:  

(a)  Diagnose all eye disabilities found.  

(b)  Opine whether it is at least as likely as not (50 percent probability or greater) that any eye disability had its onset during active service or is related to any incident of service, including the documented in-service eye complaints and diagnosed right eye amblyopia.  

(c)  Opine whether it is at least as likely as not (50 percent probability or greater) that any identified eye disability is due to or the result of Type II diabetes mellitus or other service-connected disability.  

(d)  Opine whether it is at least as likely as not (50 percent probability or greater) that any identified eye disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) due to the Type II diabetes mellitus or other service-connected disability.  

6.  Then readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


